DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
	For claim 2, the Examiner notes that the term “non-modified particles” is vague and unclear as the claim does not provide any definitions for modified or non-modified particles.  The Examiner is unable to determine the structural features that constitute non-modified particles, thus the Examiner is unable to determine the metes and bounds of the structural limitations that make up a non-modified particle.
	For claims 4-10, 12, and 13, the Examiner notes that the claims do not provide any further structural limitations with respect to the silver nanoprism particles, but instead recite properties of the claimed silver nanoprism particles.  As such, the Examiner contends that any prior art sensor comprising silver nanoprism particles as recited in claim 1, meets the limitations of claims 4-10, 12, and 13, as one would expect identical silver nanoprism particles to exhibit identical properties.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, it is unclear what Applicant regards as “non-modified” particles.  The claim does not provide a definition for the term “non-modified” thus the Examiner is unable to determine the metes and bounds of the claim.  For the purposes of examination, the Examiner will regard any silver nanoprisms as meeting the claim limitation.
Claim 4 recites the limitation "the hydrogen peroxide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the color emission wavelength" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the absorbance ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the nickel ion detection time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the detection limit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., (ACS Sustainable Chem. Eng. 2016, 4, 6509-6516).
For claims 1, 2, 10, and 13, Chen et al., teach a colorimetric sensor comprising silver nanoprism particles (Abstract, Sensing Mechanism of Our Ni2+ Probe, page 6510).  With respect to claim 2, the Examiner notes that the claim is being read in  light of the rejection under 35 U.S.C. 112(b) wherein the metes and bounds of the phrase “non-modified” cannot be determined.  With respect to claims 10, 11, and 13, the Examiner notes that the absorbance ratio and detection limit represents properties or the intended use of the claimed sensor.  The Examiner further notes that the sensor of Chen et al., identical to that of the instant claims, thus one would expect the prior art sensor to exhibit properties identical to that of the instant claims.
For claim 3, Chen et al., teach the silver nanoprism particles having a size ranging from 10 to 50 nm (Figure S2).
For claims 4 and 5, Chen et al., teach silver nanoprism particles identical to that of the instant claims (whole document), thus the properties of changing shape in the presence of hydrogen peroxide and color change would also be identical.
For claim 6, Chen et al., teach a color emission wavelength ranging from 600 to 900 nm (figure 1a).  
For claim 7, Chen et al., teach detection of nickel in aqueous samples (Table 1).
For claim 8, Chen et al., teach detecting nickel at pH ranging from 6 to 12 (Optimization of the Probe Parameters, page 6512).
For claim 9, Chen et al., teach detecting nickel at room temperature (Sensitivity of Ni2+ Detection Using the GSH-AgNPR-Based Probe, page 6510).
For claim 12, Chen et al., teach detecting nickel in a time ranging from 1 to 30 minutes (Sensitivity of Ni2+ Detection Using the GSH-AgNPR-Based Probe, page 6510).
For claim 14, Chen et al., teach a colorimetric method for detecting nickel ions comprising, preparing a sensor comprising silver nanoprism particles (Abstract, Sensing Mechanism of Our Ni2+ Probe, page 6510), reacting the sensor with a sample (Detection of Environmental Water Samples, page 6513), and measuring a color change to detect nickel ions (Detection of Environmental Water Samples, page 6513).
For claim 15, Chen et al., teach detecting nickel under optimized conditions (Detection of Environmental Water Samples, page 6513) which includes a pH ranging from 6-12 (Optimization of the Probe Parameters, page 6512), and at room temperature (Sensitivity of Ni2+ Detection Using the GSH-AgNPR-Based Probe, page 6510).
For claim 16, Chen et al., teach a method for producing a colorimetric sensor comprising reducing a solution of silver nitrate with trisodium citrate and hydrogen peroxide in the presence of polyvinylpyrrolidone, and reducing the silver nanoparticles with sodium borohydride to produce silver nanoprism particles (Preparation of AgNPRs, page 6510).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (ACS Sustainable Chem. Eng. 2016, 4, 6509-6516) in view of Higurashi et al., (US 2009/0017545).
Regarding claim 11, Chen et al., do not teach the sensor comprising a masking agent.
Higurashi et al., teach a method for determining metal by colorimetry wherein a masking agent is utilized.  Higurashi et al., specifically teach N,N-bis(2-hydroxyethyl)-2-aminoethanesulfonic acid (identical to the instant disclosure) as a suitable masking agent.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen et al., to utilize a masking agent in order to remove interference from metals that are not to be detected as taught by Higurashi et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798